Order filed, June 5, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00451-CV
                                 ____________

 IN THE MATTER OF THE MARRIAGE OF FRANK ROSE LOVE AND
              MARY FRANCES LOVE, Appellant



                    On Appeal from the 387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-234732


                                     ORDER

      The reporter’s record in this case was due April 19, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Laurin Rainer, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                  PER CURIAM